20-2004-pr
     Riccardi v. United States

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 24th day of June, two thousand twenty-one.
 4
 5           PRESENT: RAYMOND J. LOHIER, JR.,
 6                            WILLIAM J. NARDINI,
 7                                    Circuit Judges,
 8                            JOHN P. CRONAN,
 9                                    Judge.*
10           ------------------------------------------------------------------
11           RICHARD RICCARDI,
12
13                           Petitioner-Appellant,
14
15                     v.                                                         No. 20-2004
16
17           UNITED STATES OF AMERICA,
18
19                            Respondent-Appellee.
20           ------------------------------------------------------------------

     * Judge John P. Cronan, of the United States District Court for the Southern District of
     New York, sitting by designation.
 1         FOR PETITIONER-APPELLANT:                      ERIC NELSON, Esq., Staten
 2                                                        Island, NY
 3
 4         FOR RESPONDENT-APPELLEE:                       KEITH D. EDELMAN, Assistant
 5                                                        United States Attorney (Jo Ann
 6                                                        M. Navickas, Assistant United
 7                                                        States Attorney, on the brief), for
 8                                                        Mark J. Lesko, Acting United
 9                                                        States Attorney for the Eastern
10                                                        District of New York,
11                                                        Brooklyn, NY
12
13         Appeal from a judgment of the United States District Court for the Eastern

14   District of New York (Edward R. Korman, Judge).

15         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

16   AND DECREED that the judgment of the District Court is AFFIRMED.

17         Richard Riccardi appeals from an April 4, 2020 judgment of the United

18   States District Court for the Eastern District of New York (Korman, J.) denying

19   his motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. In

20   the underlying criminal case, Riccardi was convicted, following a jury trial, of

21   Hobbs Act robbery and Hobbs Act robbery conspiracy, in violation of 18 U.S.C.

22   § 1951(a), unlawful use of a firearm, in violation of 18 U.S.C. § 924(c)(1)(A)(iii),

23   and causing death through use of a firearm, in violation of 18 U.S.C. § 924(j)(1).


                                                2
 1   We assume the parties’ familiarity with the underlying facts and the record of

 2   prior proceedings, to which we refer only as necessary to explain our decision to

 3   affirm.

 4         On appeal from the denial of his § 2255 petition, Riccardi argues that his

 5   firearm-related convictions must be vacated because the District Court instructed

 6   the jury that it could consider the § 924(c) count if it found Riccardi guilty of

 7   either (or both) the Hobbs Act robbery or Hobbs Act robbery conspiracy charges

 8   and that it could consider the § 924(j) count if it found Riccardi guilty of the

 9   § 924(c) count. These instructions, Riccardi contends, render ambiguous whether

10   his § 924 convictions were premised on the charged Hobbs Act robbery

11   conspiracy, which is no longer a categorical crime of violence that can support a

12   conviction under § 924(c), or on the charged substantive Hobbs Act robbery,

13   which continues to be a categorical crime of violence. See United States v.

14   Barrett, 937 F.3d 126, 127–28 (2d Cir. 2019). According to Riccardi, because it is

15   impossible to tell whether the jury’s general verdict of guilty on the § 924 counts

16   rested on the sufficient or the insufficient Hobbs Act predicate, vacatur is

17   required under Yates v. United States, 354 U.S. 298, 312 (1957).


                                               3
 1            Riccardi procedurally defaulted his claim of error under Yates. He neither

 2   raised this issue on direct appeal nor argues that he is actually innocent.

 3   Accordingly, to avoid a procedural bar to his collateral attack Riccardi must

 4   establish (1) cause for failing to raise his challenge on direct appeal and (2) actual

 5   prejudice resulting therefrom. See Gupta v. United States, 913 F.3d 81, 84 (2d Cir.

 6   2019).

 7            Even assuming that Riccardi could show cause, he cannot demonstrate

 8   that he suffered prejudice from the alleged error. In determining whether a

 9   habeas petitioner has suffered prejudice from a challenged jury instruction, the

10   question is “not merely whether the instruction is undesirable, erroneous, or

11   even universally condemned, but rather whether the ailing instruction by itself

12   so infected the entire trial that the resulting conviction violates due process.” Id.

13   at 85 (quotation marks omitted). Here, there is no possibility that the § 924

14   convictions rested solely on the (invalid) Hobbs Act robbery conspiracy predicate

15   and not also on the (valid) substantive Hobbs Act robbery offense. The jury

16   found both offenses proved beyond a reasonable doubt, and both offenses

17   related to the same facts. Indeed, the District Court explicitly instructed the jury


                                               4
 1   that “Count One charges a conspiracy to commit the [robbery] charged in Count

 2   Two.” App’x 40. Moreover, the jury specifically found, in connection with the §

3    924(c) count, that the firearm was both brandished and discharged, further

4    demonstrating that Riccardi’s firearms convictions rested at least in part on an

 5   actual robbery, not merely a conspiracy to rob. See Gov’t App’x 1. Because the

 6   jury found Riccardi guilty of the substantive Hobbs Act robbery predicate for his

 7   § 924 convictions, Riccardi was not prejudiced by the District Court’s instruction

 8   regarding the alternative Hobbs Act robbery conspiracy predicate. See United

 9   States v. Eldridge, --- F.3d ---, 2021 WL 2546175, at *8 (2d Cir. June 22, 2021)

10   (holding, on plain error review, that the defendant “was not prejudiced by the

11   district court’s erroneous instruction with respect to the valid predicate crimes of

12   violence, because the jury would have returned a guilty verdict on [the

13   brandishing charge] even if it had been instructed that only attempted Hobbs Act

14   robbery [and not Hobbs Act robbery conspiracy] was a valid predicate under §

15   924(c)”); see also Murray v. Carrier, 477 U.S. 478, 493–94 (1986) (“The showing of

16   prejudice required [to avoid a procedural default] is significantly greater than

17   that necessary under the more vague inquiry suggested by the words ‘plain


                                               5
1   error.’” (quotation marks omitted)). Riccardi’s claim is therefore procedurally

2   barred.

3         We have considered Riccardi’s remaining arguments and conclude that

4   they are without merit. For the foregoing reasons, the judgment of the District

5   Court is AFFIRMED.

6                                         FOR THE COURT:
7                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            6